[logo - American Funds (R)] The right choice for the long term/(R)/ American Mutual Fund/(R)/ PROSPECTUS January 1, 2009 TABLE OF CONTENTS 1 Risk/Return summary 5 Fees and expenses of the fund 7 Investment objective, strategies and risks 10 Management and organization 13 Shareholder information 14 Choosing a share class 16 Purchase and exchange of shares 21 Sales charges 24 Sales charge reductions and waivers 27 Rollovers from retirement plans to IRAs 27 Plans of distribution 28 Other compensation to dealers 29 How to sell shares 31 Distributions and taxes 32 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. [This page is intentionally left blank for this filing.] [Logo - American Funds(R)] Prospectus Supplement January 1, 2009 For the following funds with currently effective prospectuses, prospectus addenda and retirement plan prospectuses dated February 1, 2008 January 1, 2009 AMCAP Fund,(R) Inc.
